Citation Nr: 1243360	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for shell fragment wound scars of the left elbow area, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to February 1954.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the benefit sought on appeal.  In doing so, the rating decision nevertheless recognized that the Veteran had a second shell fragment wound scar of the left elbow.  

When this case was previously before the Board in April 2012, it was remanded for additional development.  The case is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran has three painful shell fragment wound scars of the left elbow area; it does not demonstrate that the Veteran's shell fragment wound scars are unstable, or greater than three in number.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for shell fragment wound scars of the left elbow area, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in February 2009, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Although the correspondence addressed the issue on appeal as a claim for service connection for a second shell fragment wound scar, the correspondence also provided all notice necessary for an increased evaluation claim.  

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the transcript of a March 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA examinations with respect to the Veteran's scars were conducted in July 2011 and April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide a rationale for any opinion offered.  They consider all of the pertinent evidence of record, and the statements of the Veteran.  Additionally, they provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's disability is evaluated as unstable or painful scars, under Diagnostic Code 7804.  One or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  

The Veteran contends that as a result of the shell fragment wound he has three scars located near the left elbow.  He contends that they are painful.  

Based on a thorough review of the record, the Board finds that the evidence supports a 20 percent evaluation for shell fragment wound scars of the left elbow area.  The preponderance of the evidence is against an evaluation in excess of 20 percent.  

The report of the April 2012 VA examination provides that the Veteran has three scars on the left upper extremity.  The Board recognizes that the report of a March 2009 VA peripheral nerve examination, and the report of the July 2011 VA scars examination, identify only 2 scars.  These reports do not mention a third scar described by the April 2012 VA examination report.  Nevertheless, the Board finds that the April 2012 VA examination report is the most probative on this point since the Board's April 2012 remand specifically asked the examiner to "report whether there are two, three, or more separate scars in this area."  

During the March 2012 hearing, the Veteran gave credible testimony that his scars have improved over time but remain painful.  He is competent to so testify.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board is aware that the July 2011 VA examination report provides that one of the scars is not painful, and provides that the second scar was both painful and not painful.  The Board is also aware that the April 2012 VA examination report provides that the Veteran's scars were not painful.  Nevertheless, the Board finds that the Veteran's own credible hearing testimony on this point outweighs the VA examination reports.  

The foregoing evidence shows that the Veteran has three painful shell fragment wound scars of the left elbow area.  These warrant a 20 percent evaluation under Diagnostic Code 7804.  

The Board has considered an evaluation in excess of 20 percent.  However, the Veteran does not contend, and the competent medical evidence does not show, that he has five or more scars that are unstable or painful.  Thus, a higher evaluation is not warranted under Diagnostic Code 7804.  

Similarly, the Veteran does not contend that his three shell fragment wound scars are unstable.  In fact, as instability of a scar is a medical determination requiring medical knowledge or a clinical examination by a medical professional, the Veteran would not be competent to make such an assertion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Turning to the competent medical evidence on this point, the July 2011 VA examination report provides that the Veteran's scars had no "skin breakdown."  The April 2012 VA examination report provides that the Veteran's scars were not unstable.  Thus, additional compensation under Note (2) of Diagnostic Code 7804 is not warranted.  

The Board also finds that the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The foregoing evidence contains no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that this disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the medical evidence demonstrates that the Veteran is entitled to a 20 percent evaluation for shell fragment wound scars of the left elbow area.  As the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 20 percent evaluation, but not higher, for shell fragment wound scars of the left elbow area is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


